Order entered December 22, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00933-CV

      UBER TECHNOLOGIES, INC. AND RASIER, LLC, Appellants

                                       V.

  MARVIN SLOVAK AND KATRINA SLOVAK BOTH INDIVIDUALLY
 AND AS REPRESENTATIVES OF HEIRS TO AND BENEFICIARIES OF
   THE ESTATE OF ELIZABETH SLOVAK, DECEASED, Appellees

               On Appeal from the County Court at Law No. 5
                           Dallas County, Texas
                   Trial Court Cause No. CC-20-04447-E

                                    ORDER

      Before the Court is appellees’ December 21, 2022 unopposed second motion

for an extension of time to file their brief. We GRANT the motion and ORDER

the brief be filed no later than January 20, 2023. Because the brief was first due

November 20, 2022, we caution appellees that further extension requests will be

disfavored.


                                            /s/   KEN MOLBERG
                                                  JUSTICE